¶24 I concur with the result reached by the majority in this case, but I write separately because Christopher Saunders’s statements on the record at the January hearing appear ambiguous. Saunders stated, “She’s asking for another month for negotiations. I don’t agree with that, Your Honor, especially since I’ve been here for the amount of time that I have been. If the prosecutor isn’t willing to negotiate, I’m ready to go to trial.” Report of Proceedings (Jan. 8, 2008) at 4. By this Saunders could be saying, as the majority apparently believes, that he was unwilling to negotiate and wanted to go to trial or he could be saying that his attorney had made an offer but because the deputy prosecutor handling the hearing was unable or unwilling to immediately agree to the offer, he wanted to go to trial. I concur in the result, however, because whether we analyze this case as (1) a continuance to allow for further negotiation over Saunders’s express objection that his goal is to go to trial rather than pursue further negotiations, (2) an ineffective assistance of counsel claim because Saunders’s attorney *222requested a continuance to negotiate over Saunders’s express objection that his goal is to go to trial rather than pursue further negotiations, (3) prosecutorial mismanagement, or (4) the trial court’s failing to justify the delaying of Saunders’s right to a timely trial on an adequate basis appearing in the record, the result is the same. See RPC 1.2(a) (“a lawyer shall abide by a client’s decisions concerning the objectives of representation”); State v. Kenyon, 167 Wn.2d 130, 138-39, 216 P.3d 1024 (2009) (dismissing charges based on a trial court’s failure to document an adequate basis for continuances beyond speedy trial limits); State v. Cross, 156 Wn.2d 580, 613, 132 P.3d 80 (stating that clients control litigation goals but not strategy), cert. denied, 549 U.S. 1022 (2006); State v. Blackwell, 120 Wn.2d 822, 831, 845 P.2d 1017 (1993) (stating governmental misconduct supporting dismissal under CrR 8.3(b) “need not be of an evil or dishonest nature; simple mismanagement is sufficient”). The trial court did not set Saunders’s trial date within the arbitrary11 timely trial limits of CrR 3.3 and, under CrR 3.3(h), Kenyon, and State v. Iniguez, 167 Wn.2d 273, 217 P.3d 768 (2009), our Supreme Court has mandated that the charges against Saunders be dismissed with prejudice.
Quinn-Brintnall, J. (concurring in the result)

 CrR 3.3 makes no allowance for the nature and complexity of the case. Whether an incarcerated defendant is charged with failing to register as a sex offender or charged with one count of aggravated murder with more bodies being disentombed daily from his backyard, the rule requires that trial commence within 60 days.